Citation Nr: 0628016	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  04-41 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tomah, 
Wisconsin


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from June 3, 
2004 to June 12, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and daughter


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1958 to December 1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 determination by Department of 
Veterans Affairs (VA) Medical Center (MC) in Tomah, 
Wisconsin.  The appellant had a video hearing before the 
Board in July 2006 sitting at the Regional Office (RO) in 
Milwaukee, Wisconsin and the transcript is of record.  He 
also had a hearing in January 2005 before members of the 
Appeal Board at the MC.


FINDINGS OF FACT

1.  The veteran was treated at St. Joseph's 
Hospital/Marshfield Clinic from June 3, 2004 to June 12, 
2004, for a non-service-connected disability.  

2. At the time of the veteran's hospitalization, closer VA 
facilities were feasibly available to provide the care 
needed. 

3. The VA medical center (VAMC) in Madison, Wisconsin was 
first contacted on June 9, 2004 whereas, at that time, no 
beds were available to provide for a hospital transfer. The 
medical evidence shows, however, that, by then, the veteran's 
medical emergency had resolved.
 

CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for 
unauthorized medical services provided at St. Joseph's 
Hospital/Marshfield Clinic from June 3, 2004 to June 12, 
2004, have not been met.  38 U.S.C.A. §§ 1725, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 17.1000, 17.1001, 
17.1002 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the time of the veteran's hospitalization in June 2004, he 
was receiving regular treatment at the VAMC in Tomah. Prior 
to the June 3, 2004 hospitalization at issue, the veteran 
underwent a biopsy at the VAMC in Madison for a mass found in 
his left lung. On June 2, 2004, the veteran was diagnosed 
with lung cancer and was told to come in for a follow-up 
appointment. The nurse told the veteran, however, that no 
pulmonary doctor would be available until June 8, 2004. No 
appointment at that time was made because the veteran wanted 
to first seek a second opinion elsewhere. 

The day after, on June 3, 2004, the veteran woke up with 
symptoms of shortness of breath, high fever, chills, and 
left-sided chest pain. His wife and daughter transported him 
to St. Joseph's Hospital in Marshfield, Wisconsin, where it 
was determined that he had a collapsed lung with an infection 
requiring immediate surgery. The surgery occurred on June 5, 
2004 and he remained in the ICU until June 6, 2004 when he 
was deemed stable. He remained at St. Joseph's Hospital until 
June 12, 2004 when he was discharged home. The VAMC in 
Madison was contacted on June 9, 2004 for a between-hospital 
transfer, but at that time the VAMC indicated no beds were 
available.  

Initially, it must be noted that the medical care the veteran 
received, as discussed above, was not for a service-connected 
disability. There is no medical evidence to suggest the 
veteran's lung condition for which he received the care 
discussed above was aggravating any service-connected 
disability (ilio-inguinal nerve paralysis and scars). The 
record does not reveal that the veteran has a total 
disability permanent in nature from a service-connected 
disability or that the care was for a disability for which 
the veteran was discharged or released from active service. 
The record does not contain any indication that the veteran 
was told that VA would authorize payment for this private 
medical treatment. The veteran does not dispute this fact. 
Therefore, a preponderance of the evidence is against payment 
or reimbursement for private medical care, under the 
provisions of 38 U.S.C.A. §§ 1703 or 1728.

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
17.1002 (the implementing regulations). Section 1725 was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-117, Title I, Subtitle B, § 111, 
113 Stat. 1556 (1999), which provides general authority for 
the reimbursement of non-VA emergency treatment.  To be 
eligible for reimbursement under this Act the veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent lay person would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent lay person who possesses an average 
knowledge of health and medicine could reasonably 
expect the absence of immediate medical attention to 
result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent lay person (as an example, these conditions 
would be met by evidence establishing that a veteran 
was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest 
available appropriate level of care was at a non-VA 
medical center);



(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation 
and treatment is for a continued medical emergency of 
such a nature that the veteran could not have been 
safely discharged or transferred to a VA or other 
Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period 
preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider 
of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition 
cannot be met if the veteran has coverage under a 
health-plan contract but payment is barred because of a 
failure by the veteran or provider to comply with the 
provisions of that health-plan contract, e.g., failure 
to submit a bill or medical records within specified 
time limits, or failure to exhaust appeals of the 
denial of payment);

(h) The veteran has no contractual or legal recourse 
against a third party that could reasonably be pursued 
for or in part, the veteran's liability to the 
provider;

(i) The veteran is not eligible for reimbursement under 
38 U.S.C. § 1728 for the emergency treatment provided 
(38 U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (emphasis added). Failure to satisfy 
any of the criteria listed above precludes VA from paying 
unauthorized medical expenses incurred at a private facility. 
See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g).  

In this case, the veteran, as of June 3, 2004, was in the VA 
health care system and had been receiving treatment at the 
VAMC in Tomah and Madison, Wisconsin. The veteran became 
eligible for Medicare as of September 2004, but had no health 
coverage at the time of the hospitalization other than 
through the VA. The veteran is personally liable for the 
medical expenses incurred from June 3, 2004 to June 12, 2004. 

The VAMC in Tomah denied the veteran's request for 
reimbursement, in part, based on a finding that there were VA 
facilities feasibly available for care and a finding that, 
aside from the veteran's time spent in the ICU, the care was 
non-emergent. The physicians reviewed the records and 
determined that the veteran had refused VA treatment on June 
4, 2004 despite being notified that he would not be 
reimbursed for private treatment and did not contact a VA 
facility for a between-hospital transfer until June 9, 2004, 
several days after his condition stabilized.

The VAMC's decision discussed the social worker's notations 
concerning the veteran's lack of insurance, other than 
through the VA, and noted that despite being informed that VA 
would not reimburse him for his private treatment the veteran 
refused to be transferred to a VA facility. Additionally, the 
decision noted the medical records indicating that the 
veteran had spent only one day in the ICU, so to the extent 
VA facilities were unavailable, his condition clearly was not 
emergent for the whole hospitalization period. The fact that 
he requested and received consultations and treatments for 
other various medical disabilities during his hospitalization 
period further supported the conclusion that the veteran had 
non-emergency reasons for seeking treatment at the private 
facility. 

The veteran, his wife and his daughter all testified that 
attempts were made to use a VA facility, but that no VA 
facility was available. They further testified that even 
after the veteran's condition had stabilized, an attempt was 
made to transfer to a VA facility, but again they were told 
that no VA facility was available. 

The crucial inquiries here go to the feasibility of other VA 
facilities during the course of the veteran's treatment and 
whether the veteran's condition was considered an emergency.

The Board concludes that the veteran does not satisfy at 
least one of the requisite criterion set forth above, and 
thus reimbursement under the provisions of 38 U.S.C.A. § 1725 
and 38 C.F.R. § 17.1002 cannot be granted.  See 38 U.S.C.A. 
§ 1725(b); 38 C.F.R. § 17.1002(g). Specifically, VA 
facilities were "feasibly available" on June 3, 2004 and 
after June 9, 2004, when evidence indicates VA facilities 
were no longer available, the veteran's condition was no 
longer considered a "medical emergency." 

The records show that the veteran did not attempt to contact 
a VA facility until June 9, 2004. Prior to that time, the 
veteran entered St. Joseph's Hospital on June 3, 2004 with 
complaints of shortness of breath, fever, chills and chest 
pain. He thereafter underwent emergency surgery. The surgeon, 
Dr. HSM, in a June 2004 statement, describes the veteran's 
hospitalization as follows:

The purpose of this letter is to confirm to you that it 
would have been detrimental to the patient's health for 
him to have delayed treatment and been transferred to 
another facility for ongoing care. His surgery was 
needed on a very urgent basis, and that is why it was 
done the day after I saw the patient on the weekend.

Dr. HSM's statement is consistent with the hospitalization 
records, which show the veteran underwent surgery on June 5, 
2004 and left the ICU in stable condition on June 6, 2004. 

The Board is willing to concede that at least until June 6, 
2004 the veteran's condition was indeed a "medical 
emergency." The pertinent question here is whether there 
were VA facilities feasibly available on June 3, 2004. The 
Board concludes there were. 

Initially, the Board notes that the VAMC in Madison is in 
close proximity to St. Joseph's Hospital/Marshfield Clinic 
and, indeed, is five miles closer to the veteran's home. 
Accordingly, the VA facility was geographically a feasible 
option. The veteran does not dispute this fact. 

Rather, the veteran alleges that the only reason he entered a 
private facility is because the VAMC in Madison turned him 
away. In support, the veteran supplied a hand written note 
from a VAMC nurse stating, "No Pulmonary MD clinic 
availability until 6/8/04." VAMC progress notes indicate 
that the veteran was contacted on June 2, 2004 regarding the 
results of his biopsy and was informed of his cancer 
diagnosis. At that time, the veteran was informed he would 
need to come in for a consultation as soon as possible, but 
no immediate appointment was available. The veteran did not 
schedule an appointment stating he wanted to seek a second 
opinion first.

The nurse's note and the progress notes do not support the 
veteran's contention that the facility was unavailable to 
provide emergency care. A lack of appointments for clinical 
outpatient care is not equivalent to unavailable emergency 
care. The record does not indicate that the veteran attempted 
to seek emergency care treatment from a VA facility prior to 
entering St. Joseph's Hospital. In fact, at the hearing 
before the Board, when asked if the VA in Madison had 
services for emergency care, the veteran's wife responded 
that she did not know.  This statement further supports the 
notations in the records from St. Joseph's (discussed more 
below) that the veteran never even attempted to contact VA 
for emergency treatment.  Rather, after being told no 
appointments were available for outpatient treatment with a 
pulmonary doctor, it seems the veteran and his family assumed 
that also meant no physicians were available for emergency 
care.  

Also, the veteran's statements that his health was 
"deteriorating" so he contacted VA to arrange an 
appointment is inconsistent with the VA nurse's note 
concerning that phone call.  Her note states that although he 
had, indeed, sought emergency room treatment a few days 
earlier for chest pain, he was taking some medication that 
had been provided to him, and he stated he was able to 
breathe better.  There is no indication in the June 2, 2004, 
note that his symptoms had increased in any way or that he 
was in need of immediate medical attention.  Rather, when 
provided information about future appointments, the veteran 
stated that he would be seeking a second opinion at 
Marshfield Clinic.  Again, the fact that outpatient 
appointments were not available in VA's pulmonary clinic for 
a few days does not mean that emergency services were 
unavailable to the veteran.

On June 4, 2004, a social worker talked to the veteran and 
his wife about his lack of health coverage for treatment at 
St. Joseph's Hospital and suggested a transfer to a VA 
facility. The social worker's notes indicate that the veteran 
did "...not want to transfer to VA. As a result VA will not 
cover any charges here (wife aware)." The veteran's daughter 
was sent to Patient Financial Services to complete an 
application for charity care.  There is no indication 
whatsoever in this note that VA was contacted by St. Joseph's 
but no beds were available or that the veteran had attempted 
to seek emergency treatment from VA.

The veteran testified that he turned down a transfer to a VA 
facility based on Dr. HSM's opinion that delaying treatment 
would be detrimental to his health. While plausible, the 
social worker's notes not only do not indicate the surgeon's 
recommendation, but also make no mention of the veteran's 
current claim that the nearby VA facility previously "turned 
him away."  The veteran's wife testified that they did not 
refuse transfer to VA, but that they felt the veteran's life 
was in danger because just before the social worker visited 
them, the oncology doctor had told them the veteran only had 
six months to live.  There are no notations in the hospital 
records that the veteran's condition was so life threatening 
as to result in death within a few months time, and the notes 
from St. Joseph's show that the social worker spoke with the 
veteran and his family concerning his lack of health 
insurance at 3:40 p.m., while the oncology note is dated at 
4:50 p.m., more than one hour later.  In short, there simply 
is no evidence that the veteran sought emergency care from a 
VA facility prior to going to St. Joseph's Hospital and 
indeed there is evidence to the contrary. 

The June 4, 2004, note from the social worker is signed by a 
Mark Moser.  There is also a June 10, 2004, note that the 
veteran's "financial concerns" were discussed with him; 
that Mark Moser had spoken with him and explained that the 
veteran's wife had been advised to apply for medical 
assistance; that the veteran was advised that he needed to 
complete paperwork to be considered for financial assistance; 
and that VA policies were explained to him, which he 
understood.  Although the writer concluded that the stay was 
likely to be covered because there were, at that time, no 
beds available at VA, such a conclusion is certainly not, 
however, a determination that the cost of the veteran's care 
would in fact be covered.  That is a question that must be 
determined by VA adjudicators in accordance with the legal 
criteria.

From the record, it is clear that the first time a VA medical 
facility was contacted in request of a between-hospital 
transfer was June 9, 2004. At that time, the VAMC in Madison 
advised the veteran that no beds were available to allow for 
his transfer. Clearly, then, from at least June 9, 2004 to 
June 12, 2004, VA facilities were not feasibly available for 
the care rendered at St. Joseph's Hospital. The pertinent 
question here is whether those days of medical treatment may 
be reimbursed. The Board concludes they may not. 

The medical evidence makes clear that the veteran was out of 
the ICU and in stable condition as of June 6, 2004. The 
records also show that the veteran received multiple 
consultations for other health issues, including but not 
limited to his recently diagnosed lung cancer. The tests 
associated with those consultations were not in relation to 
his surgery or recovery thereof and clearly were not emergent 
in nature. The veteran opted for private treatment regarding 
his various health ailments, which is his right, but he is 
unable to receive reimbursement for this preferred treatment. 

In short, although the veteran's condition was an emergency 
from June 3, 2004 to at least June 6, 2004, other VA 
facilities were feasibly available. After June 9, 2004, when 
VA facilities proved unavailable, the veteran's condition was 
no longer deemed emergent.  During all times of his 
hospitalization, therefore, the veteran did not meet at least 
one of the criterion under 38 C.F.R. § 17.1002. Accordingly, 
reimbursement for any amount is prohibited. The Board need 
not go into whether the veteran meets any of the other 
criteria, as the failure to meet one of them precludes 
payment. Id.  

While the Board is sympathetic toward the veteran, it is 
bound by the law, and its decision is dictated by the 
relevant statutes and regulations.  Moreover, the Board is 
without authority to grant benefits simply because it might 
perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 
7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  Additionally, "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by 
Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990)).

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005). 

It is not clear whether VA's duty to notify is applicable to 
claims such as the one decided herein. Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002). In Barger, the United 
States Court of Appeals for Veterans Claims held that the 
VCAA, with its expanded duties, is not applicable to cases 
involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  Similarly, the statute at issue in this 
matter is not found in Chapter 51 (rather, in Chapter 17).  
However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 
(2005), although not explicitly stated, the CAVC appeared to 
assume the VCAA is applicable to a chapter 17 claim, but then 
held that the failure to comply with the VCAA notice 
requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R, 
moreover, contain their own notice requirements. Regulations 
at 38 C.F.R. § 17.120-33 discuss the adjudication of claims 
for reimbursement of unauthorized medical expenses. According 
to 38 C.F.R. § 17.124, the veteran has the duty to submit 
documentary evidence establishing the amount paid or owed, an 
explanation of the circumstances necessitating the non-VA 
medical treatment, and "other evidence or statements that are 
deemed necessary and requested for adjudication of the 
claim." When a claim for reimbursement of unauthorized 
medical expenses is disallowed, VA is required to notify the 
claimant of its reasons and bases for denial, his or her 
appellate rights, and to furnish all other notifications or 
statements required by Part 19 of Chapter 38. 38 C.F.R. § 
17.132.

The veteran was sent a letter in August 2004 advising him of 
the information necessary to substantiate his claim as well 
as notifying him of all relevant procedure and appellate 
rights.  The MC has explained to the veteran the bases for 
denial of the claim, and afforded him the opportunity to 
present information and evidence in support of the claim. 
There is no indication that any additional notice or 
development would aid the veteran in substantiating his 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002). Thus, any 
deficiency of notice or of the duty to assist constitutes 
merely harmless error. See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  







	(CONTINUED ON NEXT PAGE)


ORDER

Reimbursement for medical treatment at St. Joseph's 
Hospital/Marshfield Clinic from June 3, 2004 to June 12, 
2004, under the provisions of 38 U.S.C.A. § 1725 and 
38 C.F.R. § 17.1002, is denied.  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


